Citation Nr: 1414578	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-18 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Processing Center in Buffalo, New York


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Appellant served on active duty from August 2006 to April 2008.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 decision of the VA Regional Processing Center in Buffalo, New York.  

In evaluating this case, the Board has not only reviewed the Appellant's physical claims file, but has also reviewed the Appellant's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1. The Appellant's DD Form 214 lists his character of discharge from the United States Army as "Under Honorable Conditions (General)." 

2. The Appellant's less than honorable discharge is a bar to his receipt of Chapter 33 educational benefits.

3.  The Appellant was separated from active military service due to a pattern of misconduct and was not discharged from active military service for a medical disorder that preexisted service and was not determined to be service-connected, for hardship, or for a physical or mental disorder that interfered with the Appellant's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 3311 (West Supp. 2012); 38 C.F.R. §21.9520 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

In the instant case, the Appellant has been notified of the basis for the denial of his claim, and has been afforded ample opportunity to respond.  The Board thus finds that any duties to notify and assist owed him have been fulfilled.  As explained below, the claim is being denied as a matter of law.  Hence, the duty to notify and assist provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that VA's duties to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence).

In the present appeal, the Appellant contends that he has met the requirements for basic eligibility for educational assistance under Chapter 33, Title 38, of the United States Code.  He disputes the reasons underlying the denial of his claim and maintains that his service-connected bipolar disorder was the reason for his discharge from service.  

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9520(a). 

Under paragraph (b), a Veteran is also eligible for benefits under 38 U.S.C. Chapter 33, if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b). 

A plain reading of 38 C.F.R. §21.9520(a)(2)-(4) clearly demonstrates that an honorable discharge from service is required for the Veteran to establish eligibility for educational assistance under 38 U.S.C. Chapter 33.  However, subsection (a)(5) makes no mention of the need for an honorable discharge.  The underlying statute, however, does reference "honorable service."  38 U.S.C.A. § 3311(c)(4).  

Here, the Appellant's DD Form 214 reflects that he served on active duty from August 2006 to April 2008.  However, the DD Form 214 reflects that his character of discharge was "Under Honorable Conditions (General)."  Thus, the evidence of record establishes that the Appellant does not meet the initial requirements for eligibility for educational assistance.  Specifically, an "Honorable Discharge" is required by law for the Appellant to be eligible for educational assistance under Chapter 33, Title 38, United States Code.  Here, the evidence of record does not establish that the Appellant meets this requirement, and therefore he is not eligible for educational assistance.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.

The Appellant asserts that he was discharged from service due to misconduct that was caused by the service-connected bipolar disorder and therefore, his discharge from service was due to a mental condition, and not his own misconduct.  See the Appellant's and his spouse's statement dated in July 2011.  The Appellant has not submitted any evidence other than his own lay statements and his spouse's lay statements in support of this contention.    

The Board finds that the lay statements by the Appellant's spouse and the Appellant are not competent or credible.  The Appellant and his spouse, as lay persons, are competent to describe observable symptoms and firsthand events.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the Appellant's mental conditions to include bipolar disorder caused the Appellant's pattern of misconduct in service, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1376-77 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and severity; therefore such issues are not susceptible of lay opinions.  An opinion as to whether the Appellant's bipolar disorder or other mental health disorders caused the Appellant to behave in a certain manner would require medical expertise and knowledge of psychiatry and it is not shown that the Appellant or his spouse have this knowledge.  

The Board finds that the Appellant's DD Form 214 is more probative than the Appellant's and his spouse's lay statements.  The DD Form 214 shows that the Appellant underwent an administrative separation due to a pattern of misconduct and not due to a disability.  The DD Form 214 indicates that the separation authority was "AR 635-200, para 14-12B" and the separation code was "JKA."  The narrative response for separation was "Pattern of Misconduct."  The claims file contains no competent and credible evidence that the Appellant was discharged from active military service for a medical disorder that preexisted service and was not determined to be service-connected, or was discharged for hardship, or was discharged for a physical or mental disorder that interfered with the Appellant's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  The Board notes that service connection was established for bipolar disorder in June 2009 and a 10 percent rating was assigned to this disorder from April 11, 2008 to January 25, 2009.  The 10 percent rating is assigned for mild occupational and social impairment.  See 38 C.F.R. § 4.130 (2013).  The competent and credible evidence of record shows that the Appellant was mildly impaired in social and occupational functioning due to the service-connected bipolar disorder at the time of his discharge from service.  Thus, the Board finds that the Appellant is not eligible for educational assistance under Chapter 33, Title 38, United States Code under these alternative bases.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520. 

Consequently, the Board finds that the Appellant's discharge "Under Honorable Conditions (General)" bars his eligibility to Chapter 33 benefits.  For the foregoing reasons, the Board finds that eligibility for education assistance benefits under Chapter 33, Title 38 of the United States Code (Post-9/11 GI Bill benefits) is not warranted.

The Board acknowledges the Appellant's continuing disagreement with the character of his discharge.  However, the Board is bound by the laws and regulations enacted by Congress.  In the instant case, the character of discharge is a bar to entitlement to VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) at this time.  Any disagreement that a claimant may have with his discharge classification must be raised with the Army Board for Correction of Military Records.  Harvey v. Brown, 6 Vet. App. 416, 424   


ORDER

Entitlement to eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is denied.



____________________________________________
M. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


